Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Standing Rock Sioux Tribe; Yankton

Sioux Tribe; Robert Flying Hawk;
Oglala Sioux Tribe,

Plaintiffs,

Civil No. 1:16-cv-01534-JEB
and (Consolidated Case Nos.
1:16-cv-01796 and 1:17-cv-00267)

Cheyenne River Sioux Tribe; Sara
Jumping Eagle et al.,
Plaintiff-Intervenors,
Vs.
U.S. Army Corps of Engineers,

Defendant-Cross-
Defendant,

and
Dakota Access, LLP,

Defendant-Intervenor-
Cross-Claimant.

 

 

DECLARATION OF LYNN D. HELMS IN SUPPORT OF THE STATE OF NORTH
DAKOTA’S MOTION TO INTERVENE

 

I, Lynn D. Helms, state and declare as follows:

1. My name is Lynn D. Helms. I am over 21 years of age and am fully
competent and duly authorized to make this Declaration. The facts contained in this
Declaration are based on my personal knowledge and are true and correct.

2) I am the Director of the North Dakota Industrial Commission (“NDIC”)

Department of Mineral Resources (“DMR”).
Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 2 of 6

3. This declaration describes the importance of the oil industry to North
Dakota’s economy and citizens, and the significant adverse impacts on North Dakota
if the Dakota Access Pipeline (“DAPL”) is shut down or its use curtailed.

4. Recent data proves shutting down DAPL at a time when crude oil
production is beginning to recover from the economic consequences of the pandemic
will only stall that recovery and worsen the harm that North Dakota and its citizens
have already endured as a result of the pandemic and the initial, short-term collapse
in crude oil demand.

5. North Dakota crude oil production is recovering. Data from the U.S.
Energy Information Administration’s (“ELA”), for example, indicates that liquid fuel
demand bottomed out in May 2020.! As a result, the EIA forecasts in the following
graph that the balance of both global liquid fuels consumption and production will

return to 2019 levels by the third quarter of 2022.2

World liquid fuels production and consumption balance
million barrels per day
105

world production forecast

   
 
 

     

100

world consumption

  

95
90
85

80
i —
® (0102103'04:01:02:03'04:01:0203.04'0102 030401102 03.0401,020304'01102.03:04

 

2016 2017 2018 2019 «| =. 2020 2021 2022
8
é Implied stock build we q
2 “ i |
? =_—_= ee ee i
: implied stock dra =
Source: U.S. Energy Information Administration, Short-Term Energy Outlook, April 2021 ela)

 

 

1 See Lynn Helms, Dir.’s Cut: Aug. 2020 Prod., N.D. Dept. of Mineral Res., at 3 (Oct.
16, 2020), http://ndenergy.org/usrfiles/news/Directors_Cut_-_101620.pdf.

2 Td. fig. 2.
Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 3 of 6

Data from the U.S. Energy Information Administration’s (“EIA”), also indicates that
excess United States crude oil storage resulting from the pandemic is now gone

indicating increasing production and transportation demand in the near future.?

——

U.S. crude oil stocks eia)

million barrels c

5oyr Range

 

Weekly
540

500
460
470
a80

340

 

300 rT . T ¥ T ¥ T ¥ t
Jun-19 Dec-19 Jun-20 Dec-4) Jun-21
Source: U.S. Energy Information Administration

 

6. North Dakota’s crude oil production is consistent with global trends
because it is transported to coastal markets where it competes with other domestic
and international crude oil. A 2020 analysis by Platts illustrates how DAPL serves
as the only cost-effective highway to get North Dakota crude oil to markets that did

not exist before DAPL, markets that will be lost to North Dakota oil and gas

 

3 Id. fig.1.
Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 4 of 6

producers in the event DAPL is shut down.

Platts American GulfCoast Select Crude Benchmark

US crude axports have reached over 50 different countries and bacome an Important outlet for US production. With direct-
from-Psrmian light, seeet cruda continuing to move to theglobal market, this Important grade needs a waterbome pricing
basis—free of any price distortions from logistics constraints. Platts AGS brings the US market a Dated Brant of its own

Caneda ete | oe Europe

y 449
Average US

crude exports

3,059

‘pou be et =
since Janaary 2019 = _

<< r=
a S.
@ Woo

Latin America
aribbean
204 ‘N00 bss

     
 
 
 

Otner dastinations
m1 "0cu tat

 

S&P Global .
Platts B Oil

The State also estimates that the recovery of North Dakota oil production is already
occurring and projects that North Dakota crude oil production will continue to

increase in the coming months.’ Specifically, on March 11, 2021, the DMR reported
that 1.191,429 bpd were produced in North Dakota in December 2020 and 1,147,374

bpd in January 20215.

 

4 Sept. 2020 Dir.’s Cut, YouTube, N.D. Dep’t of Mineral Res. (Sept. 15, 2020),
youtube.com/watch?v=aRCeWnFIWDU.

5 See Lynn Helms, Dir.’s Cut: Sept. 2020 Prod., N.D. Dept. of Mineral Res., at 3 (Nov.
17, 2020), at 1, https:/;www.dmr.nd.gov/oilgas/directorscut/directorscut-2020-11-
17.pdf.
Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 5 of 6

Indeed, the latest report from the State’s Bakken Restart Task Force, which was
established to “facilitate rapid recovery of the oil and gas industry,”* confirms these
upward trends.

8. Finally, DAPL is still transporting roughly 40 percent of Bakken
production volumes. Based on information available during the open season for
DAPL I estimate that 75-90% of this crude oil transportation is subject to binding
contracts, so it must be produced and transported in accordance with those
commitments, or be shut-in. If DAPL is shut down, 427,000 to 513,000 barrels of oil
per day will likely remain shut-in until alternate transportation can be secured and
prices rebound to make that transportation economically viable. The estimated time
frame for economic alternate transportation of the entire shut in volume to be secured
is 6-9 months.

Oil and gas operators in North Dakota were already forced to greatly reduce
2020 drilling and well completion activities due to the COVID 19 pandemic. All North
Dakota oil and gas operators were forced to reduce capital budgets for 2021 and have
planned major growth in drilling and completion activities in 2022 based in part on
continued operation of DAPL. The events of 2020 and 2021 have resulted in large
temporary job losses in the State and shutting down DAPL would cause extensive

permanent job losses. See First Helms Decl., { 12.

 

6 Press Release, Bakken Restart Task Force established to outline plan forward to strengthen
North Dakota’s energy future, N.D. Dept. of Mineral Res., at 1 (May 6, 2020),
https://www.dmr.nd.gov/oilgas/pressreleases/Final.5.06.20_Bakken_Restart_Task_Force_Pr
ess_Release.pdf
Case 1:16-cv-01534-JEB Document 592-4 Filed 04/19/21 Page 6 of 6

A shutdown would also increase costs for shippers. Margins are already razor
thin due to the pandemic’s short-term effects on crude oil demand, and shippers
cannot absorb additional costs resulting from more expensive transportation methods
and supply chain disruption. Pursuant to 28 U.S.C. § 1746, I declare under penalty

of perjury that the foregoing is true and correct.

Lp D Ybn—

Lynn D. Helms

Executed on April 19 , 2021.
